 LOCAL UN. NO 55,SHEETMETAL WKRS.479LocalUnionNo. 55,Sheet MetalWorkersInternation-alAssociation,AFL-CIOand Gilbert L.Phillips,Inc. and SuffolkCountyDistrict Council of Carpen-ters,United Brotherhood of Carpenters and Joinersof America,AFL-CIO. Case 29-CD-163District Council of Carpenters,United BrotherhoodofCarpenters and Joiners of America,AFL-CIO(hereafter Carpenters),are labor organizations withinthe meaning of Section 2(5) of the Act.September24, 1974DECISION AND ORDER QUASHING NOTICEOF HEARINGThis is a proceeding pursuant toSection10(k) ofthe National Labor Relations Act, as amended, fol-lowing charges filed by Gilbert L. Phillips, Inc. (here-after called the Employer or Phillips), alleging thatSheet Metal Workers Local Union No. 55 (hereafterSheet Metal Workers or Respondent) violatedSection8(b)(4)(D) of the Act by engaging in certain pro-scribed activity with an object of forcing or requiringthe assignment of work described below to employeesrepresented by Sheet Metal Workers rather than toemployees represented by Carpenters. A hearing washeld on January 14 and 15; February 6, 7, and 8;March 11, 12, 14, and 15; and April 4 and 5, 1974,before Hearing Officer Harold R. Weinrich. All par-ties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-exam-ine witnesses,and to adduce evidence bearing on theissues.Thereafter,Respondent, the Employer, andthe Carpenters filed briefs in support of their posi-tions.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer is a New York corporation with itsprincipal office and place of business in HuntingtonStation, New York, where it is engaged as an acousti-cal systems contractor in the construction industry. Itannually purchases products valued in excess of$50,000 directly from business concerns located out-side the State of New York. The parties have stipulat-ed, and we find, that the Employer is engaged incommerce within the meaning of the Act and that itwill effectuate the purposes of the Act to assert juris-diction herein.IITHE LABOR ORGANIZATIONS INVOLVEDAll parties stipulated, and we find, that Sheet MetalWorkers Local Union No. 55 and Suffolk CountyIIITHE DISPUTEA. Background and Facts of DisputeD. Fortunato, Inc., a general contractor engaged inperforming work at the New York State Office Build-ing project in Hauppauge, Long Island, New York,subcontracted the furnishing and installation of allthe acoustical ceiling work on the project to the Em-ployer. Consistent with its area practice, Employerassigned the installation of said equipment to Carpen-ters on March 14, 1972. The work involves theinstal-lation of the coffered metal ceiling system consistingof the Krueger wall moldings, Soundlock metal cof-fers, hangers, and fasteners. The assignment of the airtube was made to the Sheet Metal Workers.At all times relevant to this proceeding, theEmployer's relationship with the Carpenters has beengoverned by a collective-bargaining agreement be-tween the Building Trades Employers Association ofLong Island, Inc., Acoustical Contractors (hereincalled BTEA) and the parties. The Sheet Metal Work-ers objected to the work assignment to Carpenters,and on January 26, 1973, it filed, through its interna-tional association, a request with the National JointBoard for the Settlement of Jurisdictional Disputes inthe Building and Construction Industry (herein calledthe Old Joint Board), complaining that the Carpentershad been assigned the disputed work. Thereafter, theCarpenters indicated that it would not participate inthe voluntary settlement procedure, and the Employ-er maintained that it was not bound by the procedureor decisions of the Old Joint Board as its contract withthe Sheet Metal Workers had expired in August 1972.On February 15, 1973, the Old Joint Board awardedthe work in dispute to the Sheet Metal Workers, al-though neither the Carpenters nor Employer partici-pated in the proceedings.On April 25, 1973, the Employer entered into atemporary agreement with the Sheet Metal Workers,pursuant to which Employer,inter alia,agreed to stopthe installation of a part of the ceiling work, namely,the Soundlock coffers, at the New York State officebuilding, until a decision was rendered by the newlyformed Impartial Jurisdictional Dispute Board for theConstruction Industry (herein called the New Board).On June 14, 1973, Sheet Metal Workers and theBTEA entered into a new collective-bargaining agree-ment. Paragraph (7) of the addendum to the agree-ment embodies the temporary agreement of April 25,213 NLRB No. 76 480DECISIONSOF NATIONAL LABOR RELATIONS BOARD1973.On June 19, 1973, the NewBoard directed the Em-ployer toproceed with its original work assignment tothe Carpenters.On June 21,1973, the Employer ad-vised the Sheet MetalWorkersof the decision of theNew Board that the Carpenters would perform all thework in dispute.However,on June 25, 1973, the Em-ployer wasadvised by the NewBoard to disregard itsletter of June19, 1973, and comply with the Old JointBoard decisionof February 15, 1973.On June 27, 1973, the Employerprotested the direc-tive of the New Board,maintaining that it was notbound by thedecisionof the OldJoint Board, andrequested a reexamination of the facts and a decisionby the NewBoard.The Employerthereafter contin-ued performing the work in dispute pursuant to itsoriginal assignment to the Carpenters.On July 6, 1973,the Sheet Metal Workers com-menced picketing at the said state office building withsigns claimingthat the Employerwas not in compli-ance with the decisionof the NewBoard,and for thepurpose of forcing or requiring the Employer to assignthe Soundlock system to Respondent rather than tothe Carpenters.Thispicketing was terminated by Re-spondenton August 21, 1973.On July 23, 1973, the NewBoard advised all partiesthat it had deferredany furthercompliance actioninvolving matters handledby theOld Joint Boarduntil the Joint Administrative Committee determinedwhat actionwould be taken with respect to Old JointBoard decisions and also include any action againstthe Sheet Metal Workers picketing.On November12, 1973, the NewBoard advised theparties involved that it would take no action withrespect tothe Old JointBoard decisions, and wouldonly take jurisdiction over disputes arising after June1, 1973. Sheet Metal Workers claimed that it did filea jurisdictional claim with its international concern-ing the work in dispute on June 25, 1973. However,there is no evidence of record that this claim was everfiled with or acted uponby the New Board.In January or February 1974, theRespondent oral-ly informedthe Employer thatRespondent wouldpursue no further claim to the Soundlock work at thestate office building.The Employerresponded therewas possibly 3 or 4 weeks of work remaining becauseof erosion of some of the Soundlock panels,but Re-spondent reiterated that it made no further claim tothis punchlistwork.B. The Work in DisputeAt the commencement of the hearing,the partiesstipulated that the disputes would concern the assign-ment of the following tasks:The handling and installing of the coffered metalceiling system,which consists of the Krueger gridsystem,theKrueger wall molding,sound lockmetal coffers,and hangers and fasteners,and airtubes at the New York State Office Building pro-ject,Hauppauge,New York.C. TheContentionsof thePartiesThe Respondent contends that jurisdiction shouldnot be asserted in this case in that there is no reason-able cause to believe that a violation of Section8(b)(4)(D)occurred because its picketing was infor-mational in nature and not designated to effectuate awork stoppage,and that,moreover,it has disclaimedinterest in the work in dispute.The Respondent final-ly contends that if an affirmative award should bemade that it be in favor of Sheet Metal Workers onthe basis of area and industry practice and the train-ing and skills of its members.The Carpenters contends that there is reasonablecause to believe that a violation of Section 8(b)(4)(D)occurred,that the Employer, Phillips, was not boundto submit the dispute to the Old Joint Board,and thatan affirmative award should be made in its favor onthe basis of the Employer's assignment,the collective-bargaining contract between Phillips and Carpenters,company and industry practice,itsmembers'superiorskills involving the work in issue, and the economyand efficiency effected by utilization of carpenters.The Employer also contends that a violation oc-curred and that it is not bound to the procedures ofthe Old Joint Board.It further contends that the Car-penters are not bound to the procedures of the OldJoint Board,that its assignment was properly made,and that the Board should award the work in disputeto members of the Carpenters in conformity with itsassignment,and the fact that carpenters are morereadily available in the area than sheet metal workers.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violated.We are not so satisfied in this case.An effectiverenunciationof the worktheretofore in dispute dis-solves the jurisdictional dispute.As we held inGeneralBuilding Laborers'Local Union No. 66 of the Laborers'InternationalUnion of North America (Georgia-PacificCorporation),209 NLRB 611 (1974),this does notmean work in the abstract sense,but it means the LOCAL UN. NO. 55, SHEET METALWKRS.481work at the situs where the dispute arose. It is thatwork which the Board would award, and not anyother. But the Respondent has renounced its claimand we have no evidence of behavior inconsistentwith that disclaimer. And, as we pointed out inGeor-gia-Pacific,Respondent's disclaimer is not impugnedby its refusal to disclaim similar work at future job-sites,without evidence that Respondent intends tosecure the work by means proscribed by the Act.Contrary to our dissenting colleagues, there is noevidence from which it can reasonably be inferredthat the Respondent intends to secure the disputedwork by unlawful means at future jobsites. Indeed,the Respondent has made it clear that it intends tosubmit all jurisdictional disputes to the Impartial Dis-putesBoard,which the parties have voluntarilyagreed to employ for the resolution of such disputes.This is the method preferred by Congress in Section10(k) of the Act and if it is, as it should be for futuredisputes, a workable formula certainly the Boardmust accept that course of conduct. Another casewould be presented if it appeared that Respondentwas engaging in the practice of a hollow disclaimer forthe purpose of avoiding an authoritative decision onthe merits.Under these circumstances, we find that the assign-ment of work described herein is not in dispute withinthe meaning of the Act, and we shall quash the noticeof hearing herein.ORDERIt is hereby ordered that the noticeof hearing issuedin this case be,and it hereby is, quashed.CHAIRMAN MILLER and MEMBER KENNEDY,dissenting:We disagree with our colleagues that RespondentSheetMetalWorkers haseffectivelyrenounced itsclaim to the work herein.The Board has traditionallytaken a narrow view,with the approval of the Su-preme Court,of whether a disclaimer is indeed effec-tive to oust the Board of its 10(k) jurisdiction,'particularly where an employer is faced with real con-flicting claims for the work 2 In our view, the Respon-dent has not effectively disclaimed the work indispute.We would proceed to determine the disputefor the reasons set forth in our dissent inGeneralBuilding Laborers' Local No. 66 of the Laborers' Inter-nationalUnion of North America (Georgia-Pacific Cor-poration),209 NLRB 611 (1974).The Respondent here has renounced nothing morethan its claim to the work at this particular jobsite. Itclearly stated, in response to the Employer's requestfor a written disclaimer, that it would not renounce itsclaim to work at future jobsites. In fact, Respondentmade clear that the only reason for its hollow dis-claimer, coming so very late, was that the work wasalready done. With only the minor punch list workremaining, which simply would not be worth the trou-ble of litigating further, Respondent gives nothing butinstead escapes all consequences of its unlawful be-havior by disclaiming the work at this particular job-site.Yet,Respondent affirms that it intends toattempt to secure this very same work at future job-sites,inferentially by the same illegal behavior whichitexercised here. So once again, and perhaps againand again, the Employer must face picketing, strikethreats, job delay, and the expense in time and moneyof litigating thesame issuenow ripe for decision by ushere.In these circumstances, we believe that Respondenthas not effectively renounced its claim to the work indispute, but has reaffirmed it. Respondent's desire toavoid definitive resolution of the question now simplybecause it failed to persuade the Employer to changethe assignment before the work was in reality com-pleted is insufficient grounds to relieve the Board ofits statutory obligations under Section 10(k) to de-termine this jurisdictional dispute.(SafewayStores, Incorporated),134 NLRB 1320(1961)N LR B. v Plasterers'Local UnionNo 79,Operative Plasterers'&CementMasons'InternationalAssn,AFL-CIO (Texas StateTile &Terrazzo Co),404 U.S 116, 134(1971).2E.g, compareSheetMetal Workers Local Union No 54(Goodyear Tire& Rubber Company and 0T D Corporation),203 NLRB 74 (1973), withBrotherhood of Teamsters and Auto Truck Drivers,Local 70, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Ind (Hills TransportationCo.),136NLRB 1086 (1962),Wood, Wire & MetaliHighway Truckdrivers & Helpers, Local107, International BrotherhoodofLathersInternational Union,Local No 328, AFL-CIO (Acoustics&Speciali.Teamsters,Chauffeurs,Warehousemenand Helpers of America,Independentties,Inc),139NLRB598 (1962)